           Case 1:21-cv-01655-JPC Document 13 Filed 02/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GREEN CAPITAL FUNDING LLC and HIGH SPEED :
CAPITAL LLC,                                                           :
                                                                       :
                                    Plaintiffs,                        :   21 Civ. 1655 (JPC)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
ESJ TOWERS, INC. et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiffs filed their Complaint on February 24, 2021, invoking the Court’s subject matter

jurisdiction on the ground of diversity of citizenship under 28 U.S.C. § 1332. Dkt. 1. According

to the Complaint, both Plaintiff Green Capital Funding, LLC (“GCF”) and Plaintiff High Speed

Capital, LLC (“HSC”) are limited liability companies organized and existing under the laws of New

York with offices in New York. Id. ¶¶ 1, 2. The Complaint further alleges that Defendant ESJ

Towers, Inc. d/b/a Mare St. Clair is a corporation organized and existing under the laws of Puerto

Rico with offices located in Puerto Rico; Defendant Around The World Holdings, LLC, a/k/a

ATWH, LLC, d/b/a Around The World Holdings (“ATWH”), is a limited liability company

organized and existing under the laws of Puerto Rico with offices located in Puerto Rico; and

Defendant Keith Robert St. Clair is an individual residing in Florida. Id. ¶¶ 3, 4, 5.

        A limited liability company (“LLC”) takes the citizenship of its members. See Handelsman

v. Bedford Vill. Assocs. L.P., 213 F.3d 48, 51-52 (2d Cir. 2000); see also Brady v. IGS Realty Co.,

No. 19 Civ. 10142 (PAE), 2020 WL 5414683, at *10 (S.D.N.Y. Sept. 8, 2020). A complaint

premised upon diversity of citizenship must therefore allege the citizenship of natural persons who

are members of an LLC as well as the place of incorporation and principal place of business of
          Case 1:21-cv-01655-JPC Document 13 Filed 02/26/21 Page 2 of 2


any corporate entities that are members of the LLC. See Handelsman, 213 F.3d at 51-52; see, e.g.,

New Millennium Cap. Partners, III, LLC v. Juniper Grp. Inc., No. 10 Civ. 46 (PKC), 2010 WL

1257325, at *1 (S.D.N.Y. Mar. 26, 2010). Here, the Complaint alleges only the places of

organization and business addresses of Plaintiffs GCF and HFC and Defendant ATWH, all of

which are alleged to be LLCs. It does not allege their states of citizenship or the citizenship of any

of their members, as is required for purposes of diversity jurisdiction.

       Accordingly, it is hereby ORDERED that by March 5, 2021 Plaintiffs shall amend their

Complaint to allege the citizenship of each of the Plaintiff and Defendant LLC’s members. If

Plaintiffs fail to amend the Complaint by that date, or otherwise properly establish this Court’s

jurisdiction pursuant to 28 U.S.C. § 1332(a)(2), the Court will dismiss this action for lack of subject

matter jurisdiction without further notice.

       SO ORDERED.

Dated: February 26, 2021                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
